DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidambi – US 2010/0253557.
Re claim 1, Kidambi discloses:
“a first analog-to-digital converter (ADC), a second ADC and a third ADC collectively configured to perform conversion operations according to a time-interleaving technique” (Fig. 2; Abstract; para. 0002, 0044) 
“a timing calibration circuit configured to calculate correlation values and determine differences between the correlation values using first samples generated by the first ADC, second samples generated by the second ADC, and third samples generated by the third ADC during sampling periods, wherein the timing calibration circuit is further configured to control a phase of a clock signal applied to the second ADC in response to a change in absolute value related to the differences generated during the sampling periods” (Fig. 8, 12, para. 0007, 0061, 0064; wherein the correlation between adjacent ADCs teaches the claimed “correlation values” and the difference of squared value of each ADCs teaches “changed in absolute value” and Kidambi correct the phase error in each ADCs which include the “second ADC”.
Re claim 11, Kidambi further discloses “wherein the timing calibration circuit is further configured to perform a timing calibration operation in relation to the first ADC, the second ADC and the third ADC during timing calibration of the second ADC” wherein Kidambi perform calibration for all ADCs (para. 0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidambi in view of Sheng et al. – US 2006/0061501 (hereinafter Sheng).
Re claim 2, Kidambi discloses almost all claimed subject matter in claim 2, as stated above, except for “wherein the timing calibration circuit is further configured to shift the phase of the clock signal in a first direction when the change in absolute value decreases, and to shift the phase of the clock signal in a second direction opposite to the first direction when the change in absolute value increases”.  However, it would have been within the knowledge of one skilled in the art to have understood that in order to correct the phase error in the clock, the clock needs to either advance or retard in according with the phase error.  More particularly, Sheng, in similar field of endeavor, discloses such operation in para. 0020, 0022 for correcting the sampling clock.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the conventionally known technique of Sheng above for correcting phase error in Kidambi and same result would have been expected.
Re claim 3, the further claimed subject matter “wherein a first degree to which the phase of the clock signal is shifted in the first direction is the same as a second degree to which the phase of the clock signal is shifted in the second direction” would have been within the knowledge of one skilled in the art based on the above combination since there are scenarios where the amount of error has the same magnitude.
Re claim 4, the further claimed subject matter “wherein a first degree to which the phase of the clock signal is shifted in the first direction is different than a second degree to which the phase of the clock signal is shifted in the second direction” would have been within the knowledge of one skilled in the art based on the above combination since there are scenarios where the amount of error are different.
Re claim 5, similarly, the further claimed subject matter “wherein the first degree is greater than the second degree” would have been within the knowledge of one skilled in the art based on the above combination since there are scenarios where the amount of error in the first direction is greater than that in the second direction.
Re claim 9, Kidambi discloses almost all claimed subject matter in claim 9, as stated above, except for “a delay circuit receiving the clock signal and including delay cells, wherein the timing calibration circuit is further configured to change a value of a delay control signal selecting the delay cells in response to the change in the absolute value in order to generate a changed delay control signal, and thereafter provide the changed delay control signal to the delay circuit.”
Sheng, in similar filed of endeavor, discloses the utilization of delay line for control and select appropriate clock in accordance with the timing error as an alternative in Fig. 6, para. 0022.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have alternatively incorporated such technique from Sheng for clock control in the Kidambi and similar result would have been expected.
Re claim 10, the above combination further implies the teaching of “wherein the timing calibration circuit is further configured to decrease the value of the delay control signal when the change in the absolute value decreases, and to increase the value of the delay control signal when the change in the absolute value increases” in para. 0022, Fig. 6, wherein the selection of which output from the delay line depending on the error.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidambi in view of Sun et al. – US 7,894,728 (hereinafter Sun).
Re claim 7, Kidambi discloses almost all claimed subject matter in claim 7, as stated above, except for “wherein the timing calibration circuit is further configured to control the phase of the clock signal applied to the second ADC in response to a change in a mode of operation for the analog-to-digital conversion circuit”.
Sun, in similar field of endeavor, discloses the above claimed subject matter in that, it is known to have the ADC calibrated in advance (i.e. at manufacturer) for start-up use and continuously calibrate the ADC once in stead-state (col. 10, lines 30-39).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Sun into Kidambi to speed up the calibration process of the ADCs.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidambi in view of Balakrishnan et al. – US 2007/0069937 (hereinafter Balkrishnan).
Re claim 12, Kidambi discloses:
“an analog-to-digital conversion circuit configured to receive an analog signal and convert the analog signal to a digital signal” (Fig. 2)
an output circuit configured to improve quality of the digital signal,
“wherein the analog-to-digital conversion circuit comprises:
analog-to-digital converters (ADCs) collectively configured to perform conversion operations according to a time-interleaving technique (Fig. 2; Abstract; para. 0002, 0044); and
“a timing calibration circuit configured to calculate correlation values and determine differences between the correlation values using samples generated by a target ADC among the ADCs and correlation values using samples generated by an adjacent ADC among the ADCs, wherein the timing calibration circuit is further configured to control a phase of a clock signal applied to the target ADC in response to a change in absolute value related to the differences generated during sampling periods” (Fig. 8, 12, para. 0007, 0061, 0064; wherein any ADC can a “target ADC” and  the correlation between adjacent ADCs teaches the claimed “correlation values” and the difference of squared value of each ADCs teaches “changed in absolute value” and Kidambi correct the phase error in each ADCs which include the “target ADC”.
Kidambi differs from the claimed invention in that it does not explicitly discloses the above underlined claimed subject matter.
Sheng, in similar field of endeavor, discloses such claimed subject matter in para. 0087, 0088, 0094, 0126, 0144 for ensuring the quality of the ADC output.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching form Sheng into Kidambi for ensuring the quality of the output.
Re claim 13, Kidambi further implies “wherein the adjacent ADC is an ADC among the ADCs selected immediately before the target ADC, or an ADC among the ADCs selected immediately after the target ADC” in para. 0064, wherein if one ADC is a target then the adjacent is ADC immediately after.
Re claim 14, Balakrishnan further implies the teaching “wherein the timing calibration circuit is further configured to determine a shift direction for the phase of the clock signal in response to the change in absolute value” in para. 0024, 0037, 0111, 0112, 0124, 0125, 0152.
Re claim 15, Balakrishnan further implies the teaching “wherein the timing calibration circuit is further configured to control the phase of the clock signal according to a shift degree related to the shift direction” in para. 0024, 0037, 0111, 0112, 0124, 0125, 0152.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidambi and Balakrishnan as applied to claim12 above, and further in view of Agazzi et al. – US 7,245,638 (hereinafter Agazzi).
Re claim 16, the above combination of Kidambi and Balakrishnan discloses almost all claimed subject matte in claim 16, as stated above, except for “wherein the output circuit is further configured to equalize the digital signal using at least one of Continuous Time Linear Equalization (CTLE), Decision Feedback Equalization (DFE) and Feed-Forward Equalization (FFE)”.
Agazzi, in similar filed of endeavor, discloses such claimed subject matter is known as alternative in clock recovery (Fig. 5).
Thus, it would have obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Agazzi into the above combination as alternative and similar result would be expected.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidambi and Balakrishnan as applied to claim 12 above, and further in view of Sheng.
Re claim 18, the above combination of Kidambi and Balakrishnan discloses almost all claimed subject matte in claim 16, as stated above, except for “a phase locked loop (PLL) circuit configured to generate the clock signal; and a delay circuit configured to delay the clock signal in response to a delay control signal, wherein the timing calibration circuit is further configured to increase or decrease a value of the delay control signal in response to the change in the absolute value.”
Sheng discloses such claimed subject matter as alternatives in Fig. 6, para. 0022, 0023 for controlling and selecting appropriate clock in accordance with the timing error.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have alternatively incorporated such technique from Sheng for clock control in the aforementioned combination and similar result would have been expected.
Allowable Subject Matter
Claims 6, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun et al. – US 2005/0242860
Reiss et al. – US 11,190,331
Mirhaj et al. – US 10,312,927
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633